United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Thousand Oaks, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sally F. LaMacchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1808
Issued: March 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 2, 2011 appellant, through his attorney, filed a timely appeal from the Office
of Workers’ Compensation Programs’ (OWCP) merit decision dated July 11, 2011 denying
appellant’s occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. § 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained a
back or neck injury in the performance of duty.
FACTUAL HISTORY
This is the second time this case has been before the Board. By decision dated
September 14, 2009, the Board affirmed OWCP’s September 10, 2008 decision denying
1

5 U.S.C. § 8101 et seq.

appellant’s occupational disease claim for a back injury.2 The facts and the law contained in that
decision are incorporated herein by reference.3 Relevant facts are stated below.
On September 25, 2007 appellant, a 47-year-old letter carrier, filed an occupational
disease claim for possible carpal tunnel syndrome (CTS) and other conditions. He alleged that,
on June 2, 2007 while at work, he felt numbness and pain in his face, back and shoulder, which
radiated into his right arm, right hand and right leg.
By decision dated November 5, 2007, OWCP denied appellant’s claim because the
evidence of record was insufficient to establish that he sustained an injury as defined by FECA.
Appellant disagreed and, through his attorney, requested an oral hearing. In a decision dated
September 10, 2008, an OWCP hearing representative affirmed the prior decision denying his
claim for back injury, but remanded the case for further development regarding his claim for
CTS. On October 15, 2008 OWCP accepted the claim for right CTS.
Appellant appealed the September 10, 2008 decision to the Board. In its September 14,
2009 decision, the Board affirmed the denial of his claim for a back injury, finding that he had
failed to meet his burden of proof. The Board reviewed a May 23, 2008 report from Dr. Marvin
Pietruszka, Board-certified in anatomic and clinical pathology, on which appellant relied to
establish his claim. The Board found that, although Dr. Pietruszka’s report provided a review of
appellant’s medical history and proffered findings upon examination, it contained no substantive
opinion on the causal relationship between the diagnosed cervical and lumbar discopathy and
any identified factor of his federal employment. The Board provided a generalized explanation
of the neurological mechanics underlying how his alleged cervical and lumbar condition
produced pain, rather than a rationalized opinion concerning how a specific employment factor
caused or contributed to the cervical and lumbar conditions that he diagnosed.4
In a letter dated August 13, 2010, counsel requested a supplemental report from
Dr. Pietruszka. He specifically asked Dr. Pietruszka to provide rationale for his May 23, 2008
opinion that appellant’s work activities were contributing factors to his diagnosed cervical and
lumbar conditions.
On September 14, 2010 appellant, through counsel, requested reconsideration.
record contains a position description for a rural carrier.

The

In a September 14, 2010 supplemental report, Dr. Pietruszka indicated that he had
reviewed appellant’s job description and opined that his duties as a rural carrier caused his
cervical discopathy and foraminal stenosis conditions. He explained that the most common types
2

Docket No. 09-481 (issued September 14, 2009).

3

Prior claims accepted by OWCP include: case file number xxxxxx425, for an injury occurring August 13, 1990
which was accepted for “injury/body;” case file number xxxxxx280 for a May 13, 1992 injury accepted for exposure
to flames; case file number xxxxxx890 for a May 21, 1999 injury accepted for lower back strain; and case file
number xxxxxx786 for a November 5, 2005 injury accepted for left wrist sprain, for which no time was lost. All of
these prior claims have been retired.
4

Supra note 2.

2

of cervical injuries are the flexion-type, in which the posterior vertebral elements are under
tension and the anterior vertebrae elements are in compression and the extension injury in which
the neck bends backward. Dr. Pietruszka stated that appellant’s duties, including reaching for
stacks of letters and magazines that are at face level or higher, as well as placing trays in a
hamper, which involves repetitive bending over, driving a vehicle in which he occasionally must
make sudden stops and must frequently turn his head to avoid accidents, “can readily explain
symptoms related to cervical disc injury. He opined that appellant’s job duties ultimately caused
him to develop cervical discopathy and foraminal stenosis, resulting in scarring of injured
tissues.
Dr. Pietruszka also attributed appellant’s lumbar and thoracic discopathy and lumbar
radiculopathy to his duties as a rural carrier. He explained that while there is some normal
degeneration of intervertebral discs with the aging process, mechanical factors which include
flexion, extension and rotational forces play an important role in causing injury to supporting
structures of the lumbar spine. Additionally, sudden jarring motions put excessive stress on
facets, which may ultimately result in chronic back pain. In appellant’s case, the repetitive
bending, lifting, stooping and twisting movements that he routinely performed throughout the
day, as well as unloading postal vehicles, lifting up to 70 pounds, sitting while driving and
stepping in and out of a vehicle, resulted in repetitive trauma to the lumbar spine.
Dr. Pietruszka also diagnosed repetitive trauma disorder. The specific clinical findings
supporting this diagnosis included appellant’s inability to sit for prolonged periods of time while
giving a history, the finding of tenderness and myospasm of the posterior cervical paraspinal
musculature and the description of pain during range of motion testing. Dr. Pietruszka opined
that the constant use of appellant’s neck, shoulders, hands and wrists with repetitive bending,
lifting, stooping and twisting throughout the day, caused injury to the soft tissue structures,
including muscles and ligaments, ultimately resulting in chronic pain. He also opined that
appellant suffered from a sleep disorder and an aggravation of his preexisting hypertension
resulting from his chronic pain.5
Appellant submitted reports for the period November 16, 2010 to June 14, 2011 from
Dr. Kamyar Assil, a Board-certified anesthesiologist, who stated that he was unable to address
appellant’s low back and neck pain complaints because his claim had not been accepted for those
conditions. Appellant also submitted a March 17, 2011 report of a magnetic resonance imaging
scan.
By decision dated July 11, 2011, OWCP denied modification of its prior decision, finding
that the evidence failed to establish that any of the conditions diagnosed by Dr. Pietruszka were
in fact a result of appellant’s federal employment activities. The evidence failed to provide a
rationalized medical opinion based on a complete medical history, employment duties and
timeframes involved and industrial, nonindustrial and aggravated medical conditions.

5

Appellant submitted reports from Dr. Mark T. Montgomery, a Board-certified orthopedic surgeon, specializing
in the hand and physical therapy notes relating to his accepted CTS condition. As this appeal concerns the denial of
a claim for back injury, reports and notes concerning diagnosis of or treatment for conditions unrelated to the back
or spine are not relevant.

3

The claims examiner reviewed in detail Dr. Pietruszka’s explanation of the mechanisms
of injury concerning appellant’s diagnosed back and neck conditions as outlined in his
September 14, 2010 supplemental report. He stated, however, that his supplemental report was
deficient as it was not based on a recent physical examination or on contemporaneous medical
evidence which supported the beginning of all his current medical symptoms or conditions and it
failed to provide a specific period of time during which the employment factors could have
contributed to his medical conditions. The claims examiner stated that, in order to meet his
burden of proof, the medical evidence had to establish with certainty that appellant’s federal
employment factors in fact contributed to his medical conditions.
On appeal, counsel contends that Dr. Pietruszka’s supplemental report is sufficient to
establish that appellant’s employment duties as a rural carrier caused his diagnosed neck and
back conditions. He further contends that a recent physical examination is not required to obtain
a competent addendum report.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his claim including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
6

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

Victor J. Woodhams, 41 ECAB 345 (1989).

8

Id.

4

An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease nor condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.9
ANALYSIS
The Board finds that this case is not in posture for decision regarding whether appellant
sustained a back or neck injury in the performance of duty.
An employee who claims benefits under FECA has the burden of establishing the
essential elements of his claim. The claimant has the burden of establishing by the weight of
reliable, probative and substantial evidence that the condition for which compensation is sought
is causally related to a specific employment incident or to specific conditions of the employment.
As part of this burden, the claimant must present rationalized medical opinion evidence, based
upon a complete and accurate factual and medical background, establishing causal relationship.10
However, it is well established that proceedings under FECA are not adversarial in nature and
while the claimant has the burden of establishing entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.11
In Dr. Pietruszka’s original May 23, 2008 report, he provided detailed examination
findings, a history of injury and treatment and an opinion that appellant’s back condition was
caused by his employment activities. The Board affirmed the denial of his claim, however,
finding that Dr. Pietruszka’s report provided a generalized explanation of the neurological
mechanics underlying how appellant’s alleged cervical and lumbar condition produced pain,
rather than a rationalized opinion concerning how a specific employment factor caused or
contributed to the cervical and lumbar conditions that he diagnosed. In response to the Board’s
September 14, 2009 decision, appellant and his counsel sought a supplemental report from
Dr. Pietruszka.
In his September 14, 2010 report, Dr. Pietruszka opined that appellant’s diagnosed
cervical, lumbar and thoracic discopathy and lumbar radiculopathy resulted from his duties as a
rural carrier. His supplemental report reflected an understanding of appellant’s job requirements
and the nature of his job duties. Dr. Pietruszka noted that the most common types of cervical
injuries are the flexion type, in which the posterior vertebral elements are under tension and the
anterior vertebrae elements are in compression and the extension injury in which the neck bends
backward. He stated that appellant’s duties, including reaching for stacks of letters and
magazines that are at face level or higher, as well as placing trays in a hamper, which involves
repetitive bending over, driving a vehicle in which he occasionally must make sudden stops and
9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

10

See Virginia Richard (Lionel F. Richard), 53 ECAB 430 (2002); see also Brian E. Flescher, 40 ECAB 532,
536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).
11

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, id.; Dorothy L. Sidwell, 36 ECAB 699
(1985); William J. Cantrell, 34 ECAB 1233 (1993).

5

must frequently turn his head to avoid accidents, “can readily explain symptoms related to
cervical disc injury.”
Explaining that, while there is some normal degeneration of intervertebral discs with the
aging process, Dr. Pietruszka stated that mechanical factors (including flexion, extension and
rotational forces) play an important role in causing injury to supporting structures of the lumbar
spine. He opined that in appellant’s case, the repetitive bending, lifting, stooping and twisting
movements that he routinely performed throughout the day, as well as unloading postal vehicles,
lifting up to 70 pounds, sitting while driving and stepping in and out of a vehicle, resulted in
repetitive trauma to the lumbar spine. Additionally, sudden jarring motions put excessive stress
on facets, which ultimately resulted in chronic back pain. Dr. Pietruszka supported his diagnosis
of repetitive trauma disorder with his prior examination findings, including appellant’s inability
to sit for prolonged periods of time while giving a history, tenderness and myospasm of the
posterior cervical paraspinal musculature and the description of pain during range of motion
testing. He opined that the constant use of appellant’s neck, shoulders, hands and wrists with
repetitive bending, lifting, stooping and twisting throughout the day, caused injury to the soft
tissue structures, including muscles and ligaments, ultimately resulting in chronic pain.
The Board notes that, while the opinion contained in Dr. Pietruszka’s September 14, 2010
report is not based on a complete factual and medical background of the claimant or a current
physical examination, it is supported by medical rationale explaining the nature of the
relationship between the diagnosed conditions and the specific employment factors identified by
the claimant.12 Dr. Pietruszka demonstrated a clear understanding of appellant’s work duties.
Additionally, his opinion is not contradicted by any substantial medical or factual evidence of
record. While Dr. Pietruszka report is not sufficiently rationalized to meet appellant’s burden of
proof to establish his claim, it raises an uncontroverted inference between his claimed back and
neck conditions and the identified employment factors and is sufficient to require OWCP to
further develop the medical evidence and the case record.13
On remand, OWCP should prepare a statement of accepted facts which includes a
detailed employment history, a job description and specific functions performed by appellant in
his position. It should submit the statement of accepted facts to a second opinion examiner, in
order to obtain a rationalized opinion as to whether his current neck and back conditions are
causally related to factors of his employment, either directly or through aggravation,
precipitation or acceleration. After such further development as OWCP deems appropriate, it
shall issue a merit decision in order to protect appellant’s rights of appeal.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether or not appellant
sustained a back or neck injury in the performance of duty.

12

Dennis M. Mascarenas, supra note 9.

13

See Virginia Richard, supra note 10; see also Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone,
41 ECAB 354 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the July 11, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.
Issued: March 23, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

